Citation Nr: 0601774	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  02-13 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation prior 
to January 5, 2004 for cervical spondylosis (claimed as neck 
strain). 

2.  Entitlement to an initial evaluation greater than 10 
percent from January 5, 2004 for cervical spondylosis 
(claimed as neck strain). 

3.  Entitlement to an initial (compensable) evaluation prior 
to January 5, 2004 for chronic low back pain with 
intermittent right leg radiculopathy secondary to L5-S1 nerve 
root impingement (claimed as lumbosacral strain with 
dextroscoliosis and degenerative disc disease with 
spondylosis at L4-S1). 

4.  Entitlement to an initial evaluation greater than 10 
percent from January 5, 2004 for chronic low back pain with 
intermittent right leg radiculopathy secondary to L5-S1 nerve 
root impingement (claimed as lumbosacral strain with 
dextroscoliosis and degenerative disc disease with 
spondylosis at L4-S1). 

5.  Entitlement to an initial (compensable) evaluation for 
patellofemoral syndrome of the right knee. 
6.  Entitlement to an initial (compensable) evaluation for 
patellofemoral syndrome of the left knee. 

7.  Entitlement to an initial (compensable) evaluation for 
status-post, right hand, residuals third finger strain with 
residuals of a sessile bone partial on the dorsum (claimed as 
right hand, third digit pain).

8.  Entitlement to an initial (compensable) evaluation for 
right elbow tendonitis with olecranon bone spur (claimed as 
pinched nerve, right elbow).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 2002 with periods of unverified active duty service 
from August 1980 to August 1983.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO granted service 
connection for status-post lumbar spine strain with 
dextroscoliosis and degenerative disc disease with 
spondylosis L4-5 and L5-S1; cervical spondylosis; 
patellofemoral syndrome of the right and left knees; status-
post, right hand, third finger strain with residuals of a 
sessile bone partial on the dorsum; and right elbow 
tendonitis with olecranon bone spur.  Noncompensable 
disability evaluations (zero percent) were assigned, 
effective from February 1, 2002.  The veteran was notified of 
the rating action in April 2002.  He filed a notice of 
disagreement, disagreeing with the initial disability ratings 
assigned in April 2002.  The RO issued a statement of the 
case in August 2002 and received the veteran's substantive 
appeal in September 2002.

By a February 2004 rating action, the RO assigned a 10 
percent disability evaluation, effective from January 5, 
2004, the date of VA examination for both the veteran's 
service-connected low back and cervical spine disabilities.  
As the veteran is presumed to be seeking the maximum rating 
for a disability, each of the claims for increase during the 
periods  in question remain viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Moreover, as the veteran has perfected an appeal as to the 
initial ratings assigned for the issues on the title page, 
the Board has characterized these issues in accordance with 
the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

In July 2004, the Board remanded the veteran's claims to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review.  

The issues of entitlement to initial (compensable) 
evaluations for patellofemoral syndrome of the right and left 
knees, status-post residuals, right hand, third finger strain 
with residuals of a sessile bone partial on the dorsum 
(claimed as right hand, third digit pain) and right elbow 
tendonitis with olecranon bone spur will be addressed in the 
remand following the order of the decision below.   The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify the veteran of the further 
action required on his part.  



FINDINGS OF FACT

1.  Prior to January 5, 2004, the veteran's service-connected 
cervical spondylosis was manifested by full range of motion 
of the cervical spine without neurological deficits.

2.  From January 5, 2004, the veteran's cervical spondylosis 
was manifested by forward flexion limited to 35 degrees 
without pain; and no evidence of neurological deficits.  

3.  Throughout the entire initial evaluation period, the 
cervical spondylosis has not been manifested by ankylosis of 
the cervical spine or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  

4.  Prior to January 5, 2004, the veteran's chronic low back 
pain with intermittent right leg radiculopathy secondary to 
L5-S1 nerve root impingement (claimed as lumbosacral strain 
with dextroscoliosis and degenerative disc disease with 
spondylosis at L4-S1) was manifested by full range of motion 
of the lumbar spine without neurological deficit. 

4.  Since January 5, 2004, the veteran's chronic low back 
pain with intermittent right leg radiculopathy secondary to 
L5-S1 nerve root impingement (claimed as lumbosacral strain 
with dextroscoliosis and degenerative disc disease with 
spondylosis at L4-S1) has been manifested by mild 
intervertebral disc syndrome with full range of motion of the 
lumbar spine with pain and weakness; there is no evidence of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months. 



CONCLUSIONS OF LAW

1.  The criteria for an initial (compensable) evaluation 
prior to January 5, 2004 for cervical spondylosis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5287, 5290 (2003) (prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2005) 
(effective from September 26, 2003). 

2.  The criteria for a rating greater than 10 percent from 
January 5, 2004 for cervical spondylosis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38  C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5287, 5290 (2003) (prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005) 
(effective from September 26, 2003).

3.  The criteria for an initial (compensable) rating for the 
veteran's chronic low back pain with intermittent right leg 
radiculopathy secondary to L5-S1 nerve root impingement 
(claimed as lumbosacral strain with dextroscoliosis and 
degenerative disc disease with spondylosis at L4-S1) prior to 
January 5, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5285, 5286, 5289, 5292, 5295 (2003) (prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5295 (2005) 
(effective from September 26, 2003).

4.  The criteria for a rating in excess of 10 percent for the 
veteran's chronic low back pain with intermittent right leg 
radiculopathy secondary to L5-S1 nerve root impingement 
(claimed as lumbosacral strain with dextroscoliosis and 
degenerative disc disease with spondylosis at L4-S1) from 
January 5, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 
5295 (2001) (effective prior to September 23, 2002); 67 Fed. 
Reg. 54, 345 (Aug. 22, 2002), 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002) (effective from September 23, 2002) to 
September 25, 2003); 68 Fed. Reg 52, 454 (Aug. 27, 2003), 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237 (2005) 
(effective from September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson,19 Vet. App. 103 (2005).

The Board notes that the appellant was apprised of VA's duty 
to notify in correspondence, dated in July 2004, by an August 
2002 statement of the case and February 2004 and March 2005 
supplemental statement of the cases.  In particular, the July 
2004 letter informed the appellant that to substantiate the 
claims for initial higher evaluations for the service-
connected lumbar and cervical spine disabilities, the 
evidence must show that each disability had increased in 
severity.  The letter advised the appellant that VA must make 
reasonable efforts to assist him in getting evidence, 
including medical records, Social Security Administration 
records, or relevant records not held by any Federal 
agencies.  The appellant was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
Thus, VA RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, was to be provided by the claimant and which portion, if 
any, would be obtained by VA on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the July 2004 notice required by 
the VCAA may not have been provided until after the RO 
adjudicated the appellant's claim in March 2002, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

Regarding VA's duty to assist, service medical records, 
private and VA post-service treatment and examination records 
and statements from the veteran and a friend are of record.  
Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would unearth 
any additional evidence helpful to the appellant.  This is 
especially so given that VA has had the appellant examined in 
January 2004 for the specific purpose of determining the 
current severity of the service-connected low back and 
cervical spine disabilities.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  

II.  Evidentiary Background

By a March 2002 rating action, the RO granted service 
connection for cervical spondylosis (claimed as neck strain).  
With the use of the hyphenated diagnostic code, the RO 
assigned an initial noncompensable evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001), limitation of 
motion of the cervical spine, effective February 1, 2002.  By 
that same rating action, the RO granted service connection 
for status-post lumbar spine strain with dextroscoliosis and 
degenerative disc space disease with spondylosis L4-5 and L5-
S1, and assigned an initial noncompensable evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5295 
(2001), degenerative arthritis and lumbosacral strain, 
respectively, effective February 1, 2002.  By a February 2004 
rating action, the RO assigned a 10 percent evaluation to the 
service-connected cervical spondylosis pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, cervical strain, effective 
January 5, 2004.  By that same rating action, the RO re-
characterized the low back disability as status-post lumbar 
spine strain with dextroscoliosis and degenerative disc space 
disease with spondylosis at L4-5 and L5-S1, and assigned a 10 
percent evaluation pursuant to Diagnostic Codes 5003-5237, 
degenerative arthritis and lumbosacral strain, respectively, 
effective January 5, 2004.

In March 1992, the RO based the awards of service connection, 
in part, on service medical records, reflecting that the 
veteran had received treatment for neck pain.  These records 
also reflect that the veteran had a small L5-S1 herniated 
nucleus pulposus in conjunction with X-ray evidence of 
degenerative disc disease of the lumbar spine.  The RO also 
based its determination on a September 2001 VA fee basis 
examination report, which will be discussed in more detail in 
the paragraphs below.  

A January 1998 private magnetic resonance imaging scan of the 
lumbar spine showed mild concentric bulging, slightly 
indenting the adjacent dural sac and its bilateral lateral 
recesses.  L5-S1 disc showed a focal broad-based 
posterolateral and right paracentral protrusion, which 
slightly posteriorly displaced the right S1 nerve root.

An August 2001 private MRI of the lumbar spine showed L4-5 
and L5-S1 degenerative disc disease with desiccation, but 
without focal herniation or nerve root compression.  
Posterior inferior L3 vertebral body osteophyte was noted to 
have impinged on the anterior thecal sac, but without 
displacement of the lumbosacral nerve roots. 

A September 2001 VA fee basis examination report reflects 
that the veteran complained of having had lower to mid-back 
pain for almost thirteen years, which flared-up with burning 
and stabbing pain.  He complained of radicular-like symptoms 
down his left lower extremity.  He related that his back 
would knot up, especially if he twisted or bent forward.  The 
veteran maintained that when he would straighten up, his back 
would "pop" and that there was a shooting pain.  He related 
that he had been undergoing chiropractic maneuvers, to 
include electrical stimulation.  With regards to his cervical 
spine, the veteran related that he had had problems with his 
neck for the previous five years; he stated that it became 
stiff and that it would grind with rotation.  He reported no 
specific injury to the neck.  The veteran indicated that rest 
and chiropractic maneuvers alleviated his neck symptoms.  He 
related that he did not experience any radicular-type 
symptoms as result of his cervical spine disability.  

Upon evaluation of the veteran in September 2001, 
neurological and musculoskeletal examinations were normal.  
There was no edema of the extremities.  Peripheral pulses 
were normal.  There was no muscle atrophy, or abnormal 
weightbearing signs on examination of the feet.  The 
veteran's gait and stance, to include heel and toe walking, 
were normal.  He performed repetitive squatting as well as 
alternate leg hoping without difficulty.  The veteran had 
full range of motion of both the cervical and lumbar spines.  
There was no evidence of any pain or crepitation of the 
cervical spine.  There was no muscle spasm or pain on range 
of motion of the lumbar spine.  A straight leg raise test was 
negative.  X-rays of the cervical spine showed a normal 
curvature.  There was minimal spondylosis at C4-5, but there 
was no appreciable disc space disease.  The foramina were 
patent.  X-rays of the lumbar spine showed mild 
dextrorotational scoliosis of the lumbar spine with moderate 
degenerative disc space disease at L4-5 and L5-S1 in 
association with spondylosis.  There was no abnormality of 
significance within the posterior elements.  The examining 
physician entered diagnoses of cervical spondylosis and 
status-post lumbar spine strain with dextroscoliosis and 
degenerative disc space disease with spondylosis at L4-5 and 
L5-S1.

Upon evaluation by VA in January 2004, the veteran related 
that since November 1997, he had suffered from lumbosacral 
strain.  As result of his low back disability, he maintained 
that he suffered from pain, which was a level "eight" on a 
scale of one to ten, with ten being the most severe.  He 
related that his pain was elicited by slipping or twisting 
and that it was relieved with rest, Celebrex, ice, and a TENS 
unit.  The veteran indicated that while his disability did 
not cause incapacitation, it caused functional impairment 
(i.e., he was unable to sit or stand for prolonged periods of 
time, run, sleep, kneel, or engage in repetitive motion).  He 
maintained that he had lost time from work because of his low 
back.  The veteran related that was able to engage in daily 
functions (i.e., he was able to take a shower, operate a 
motor vehicle, climb stairs, dress himself, shop, push a lawn 
mower, and vacuum).  The veteran was employed as a lube 
technician.  

Upon evaluation in January 2004, a peripheral nerve 
examination was within normal limits.  The veteran's upper 
and lower extremities revealed biceps, triceps, knee, and 
ankle jerks were 2+, bilaterally.  Motor and sensory 
functions were within normal limits in both the upper and 
lower extremities.  Posture and gail were normal.  Upon 
clinical examination of the cervical spine, there was no 
evidence of any radiating pain on movement, tenderness or 
muscle spasm.  Range of motion of the cervical spine was the 
following:  forward flexion to 35 degrees, extension to 45 
degrees, bilateral flexion to 45 degrees, and bilateral 
rotation to 80 degrees.  The examiner noted that range of 
motion of the cervical spine was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination.  
There was no ankylosis of the spine.  X-rays of the cervical 
spine showed minimal degenerative changes at C4-5.  Vertebral 
body height was preserved and there was no evidence of mal-
alignment.  The odontoid appeared normal.  An impression of 
mild spondylosis with no evidence of fracture or subluxation 
was entered.

Examination of the thoracolumbar spine in January 2004 
revealed no complaints of radiating pain on movement.  There 
was no evidence of tenderness or muscle spasm.  Straight leg 
raising testing was positive on the right.  Range of motion 
of the lumbar spine was the following:  forward flexion to 90 
degrees (pain occurred at 60 degrees); extension to 30 
degrees (pain at 20 degrees), bilateral flexion to 30 degrees 
(pain at 20 degrees, bilaterally), and bilateral rotation to 
45 degrees (pain at 35 degrees, bilaterally).  The examiner 
noted that while range of motion of the lumbar spine was 
limited by pain and weakness, it was not limited by fatigue, 
lack of endurance or incoordination.  There was no ankylosis 
of the spine.  While there were signs of intervertebral disc 
syndrome at the lumbar spine, the VA examiner indicated that 
they did not cause any bowel, bladder or erectile 
dysfunction.  X-rays of the lumbar spine showed minimal 
degenerative changes.  Vertebral body heights and 
intervertebral disc spaces were preserved and there was 
normal alignment.  An impression of minimal spondylosis with 
no evidence of fracture or subluxation was noted. 
After examining the veteran and based on magnetic resonance 
imaging scans of the lumbar spine, which were provided by the 
veteran, the January 2004 VA examiner changed the appellant's 
diagnosis from cervical spondylosis and status-post lumbar 
spine strain with dextroscoliosis and degenerative disc space 
disease with spondylosis at L4-5 and L5-S1, to chronic low 
back pain with intermittent right leg radiculopathy secondary 
to L5-S1 herniation with S1 nerve root impingement and 
cervical spondylosis.  In an addendum to the January 2004 VA 
examination, the examiner entered diagnoses of L5-S1 disc 
herniation with S1 nerve root impingement with residuals of 
right leg radiculopathy and cervical spondylosis.  

III.  General Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson, supra.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or mal-aligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  
38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and/or 
impaired ability to execute skilled movement smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Id. Within this context, a finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the claimant.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that § 4.40 
does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).


1.  Cervical Spine Disability

As noted previously, by a March 2002 rating action, the RO 
granted service connection for cervical spondylosis and 
assigned an initial noncompensable evaluation using a 
hyphenated diagnostic code, Diagnostic Code 5290 (2001).  By 
a February 2004 rating action, the RO assigned a 10 percent 
evaluation to the service-connected cervical spondylosis 
pursuant to Diagnostic Code 5237 (2003), effective January 5, 
2004.

Pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5290 (2003) 
(prior to September 26, 2002), a 10 percent evaluation was 
assigned for slight limitation of motion of the cervical 
spine.  Moderate and severe limitation of motion of the 
cervical spine warranted 20 and 30 percent evaluations, 
respectively.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2003) (prior to September 26, 2003), 30 and 40 percent 
evaluations were assigned for favorable and unfavorable 
ankylosis of the cervical spine, respectively. 

During the course of the veteran's appeal the criteria for 
rating spine disabilities were amended during the course of 
this appeal.  68 Fed. Reg. 51,454 (August 27, 2003).

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether 
the revised version is more favorable to the veteran. In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); see also 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  In the 
February 2004 and March 2005 supplemental statements of the 
case, the RO considered both the former and the revised 
criteria, and accordingly, the Board will do likewise since 
there is no prejudice to the veteran.

As noted above, the enumerated criteria for back disabilities 
set forth in VA's Schedule were changed, effective September 
26, 2003.  68 Fed. Reg. 51,454 (August 27, 2003).  (The 
appellant was notified of these new criteria in the February 
2004 and March 2005 supplemental statements of the case).  
The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation.  For 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the cervical spine, a 30 percent 
evaluation is warranted.  A 20 percent disability evaluation 
is appropriate for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted with forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; combined range of motion of the cervical spine to 
170 degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or with vertebral fracture 
with loss of 50 percent or more of the height.  

There are several notes set out after the diagnostic 
criteria, which provide the following: (1) Associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code; (2) for purposes of VA 
compensation, normal forward flexion, extension and lateral 
flexion are to 45 degrees and rotation is to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotations.  The normal combined range of 
motion of the cervical spine is 340 degrees; (3) in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation; and (4) each range of motion should be rounded to 
the nearest five degrees.  Id. 

The Board notes that as the veteran has not been diagnosed as 
having intervertebral disc syndrome of the cervical spine 
throughout the entire initial evaluation period, the criteria 
for evaluating intervertebral disc syndrome are not 
applicable to his cervical spine claims.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001) (effective prior to September 23, 
2002); 67 Fed. Reg. 54, 345 (Aug. 22, 2002), 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective 
from September 23, 2002 to September 25, 2003); 68 Fed. Reg 
52, 454 (Aug. 27, 2003), 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2005) (effective 
from September 26, 2003). 

a.  Cervical Spondylosis-prior to January 5, 2004

For the period prior to January 5, 2004, an initial 
(compensable) evaluation is not warranted for cervical 
spondylosis.  In this regard, the clinical evidence of record 
reflects that the veteran had full range of motion of the 
cervical spine (see September 2001 VA fee basis examination 
report).  Thus, an initial (compensable) evaluation pursuant 
to Diagnostic Codes 5287 (ankylosis of the cervical spine) or 
5290 (limitation of motion of the cervical spine) (2003) 
(prior to September 26, 2003) is not warranted.  Similarly, 
this level of disability is consistent with a noncompensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2005) (effective from September 26, 2003). 

Finally, the evidence for the pertinent period does not show 
that the veteran's service-connected cervical spine 
disability resulted in muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gain or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  Id.

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral  to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
noncompensable (zero percent) disability evaluation 
sufficiently reflects the level of functional impairment 
demonstrated for the service-connected cervical spine 
disability for the period prior to January 5, 2004.  In this 
regard, the Board notes that the veteran had full range of 
motion of the cervical spine with no pain or crepitation (see 
September 2002 VA fee basis examination report).  There was 
also no clinical evidence of weakened movement, excessive 
fatigability, or incoordination of the cervical spine for the 
period prior to January 5, 2004.  Accordingly, the Board can 
find no basis for an initial (compensable) rating for the 
veteran's service-connected cervical spondylosis for the 
period prior to January 5, 2004.  See 38 C.F.R. §§ 4.40, 
4.45; see also Deluca v. Brown, 8 Vet. App. 202 (1995).

b.  Cervical Spine Disability-from January 5, 2004

The Board finds that the preponderance of the evidence is 
against a rating greater than 10 percent for service-
connected cervical spondylosis from January 5, 2004.  In 
reaching the foregoing, the Board notes that upon evaluation 
by VA in January 2005, the veteran had 35 degrees of flexion 
of the cervical spine, but all other ranges of motion were 
full (see January 2004 VA examination report).  There was no 
ankylosis of the cervical spine.  Thus, an initial 
(compensable) evaluation pursuant to Diagnostic Codes 5287 
(ankylosis of the cervical spine) and 5290 (limitation of 
motion of the cervical spine) (2003) (prior to September 26, 
2003) is not warranted.  In addition, the clinical evidence 
for the period beginning January 5, 2004 does not show that 
the veteran's service-connected cervical spine disability 
results in limitation of flexion of the cervical spine 
greater than 15 degrees, but not greater than 30 degrees as 
contemplated by the requirements for a higher schedular 
evaluation.  On the contrary, examination in January 2004 
revealed limitation of forward flexion of 35 degrees. This 
level of disability is consistent with a 10 percent 
evaluation under Diagnostic Code 5237 (2005) (effective from 
September 26, 2003).

Similarly, the evidence for the pertinent period does not 
show that the veteran's service-connected cervical 
spondylosis results in a combined range of motion of the 
cervical spine not greater than 170 degrees.  On the 
contrary, his combined range of motion during examination in 
January 2004 was 330 degrees.  Again, this level of 
disability is consistent with a 10 percent evaluation under 
Diagnostic Code 5237 (2005).

Finally, the clinical evidence for the period from January 5, 
2004 does not show that the veteran's service-connected 
cervical spine disability results in muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis as contemplated under Diagnostic Code 5237.  On the 
contrary, the January 2004 VA examination report indicates 
that the veteran's neck had no localized tenderness or spasm.  
Similarly, the evidence does not show that the veteran's 
cervical spine disability results in abnormal spinal contour.

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In the instant case, the Board finds 
that the current 10 percent disability evaluation 
sufficiently reflects the level of functional impairment 
demonstrated for his service-connected cervical spine 
disability from January 5, 2004.  In this regard, the January 
2004 examiner specifically indicated that there was no 
evidence of radiating pain on movement of the cervical spine.  
While limitation of motion of the cervical spine was 
clinically indicated in forward flexion, the VA examiner 
indicated that there was no additional limitation due to 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  Accordingly, the Board can find no basis for 
an initial rating in excess of 10 percent for the veteran's 
service-connected cervical spondylosis for the period 
beginning January 5, 2004.  See 38 C.F.R. §§ 4.40, 4.45; 
Deluca v. Brown, 8 Vet. App. 202 (1995)


2.  Lumbar spine disability

By a March 2002 rating action, the RO granted service 
connection for status-post lumbar spine strain with 
dextroscoliosis and degenerative disc space disease with 
spondylosis at L4-5 and L5-S1, and assigned an initial 
noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5295 (2001).  By a February 2004 rating 
action, the RO re-characterized the low back disability as 
status-post lumbar spine strain with dextroscoliosis and 
degenerative disc space disease with spondylosis at L4-5 and 
L5-S1, and assigned a 10 percent evaluation pursuant to 
Diagnostic Codes 5003-5237 (2003), effective January 5, 2004.

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  68 Fed. 
Reg. 51,454 (August 27, 2003).  (The appellant was notified 
of these new criteria in the February 2004 and March 2005 
supplemental statements of the case.)  Under the criteria in 
effect prior to September 26, 2003, lumbosacral strain was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003) and limitation of motion of the lumbar spine was 
evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warranted a noncompensable evaluation if 
there were slight subjective symptoms only.  A 10 percent 
evaluation was warranted if the disorder was manifested by 
characteristic pain on motion.  With muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
was warranted.  A 40 percent evaluation was warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
Diagnostic Code 5003 (2003), degenerative arthritis, was to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved, with a 10 
percent evaluation assigned for limited motion that is 
noncompensable under the appropriate diagnostic code.  
Limitation of motion of the low back, in turn, was rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Under 
that code, limitation of motion of the lumbar spine warranted 
a 10 percent evaluation if it was slight, a 20 percent 
evaluation if it was moderate or a 40 percent evaluation if 
it was severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warranted a 40 percent 
evaluation if it was favorable or a 50 percent evaluation if 
it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warranted a noncompensable 
evaluation if it was postoperative, cured.  A 10 percent 
evaluation is warranted if it was mild.  A 20 percent 
evaluation was warranted if it was moderate with recurring 
attacks.  A 40 percent evaluation was authorized for 
intervertebral disc syndrome if it was severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation was 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome 
was evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  A maximum 60 percent evaluation was warranted 
when rating based on incapacitating episodes, and such was 
assigned when there were incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation was assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the past 12 months, and a 10 
percent evaluation was assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note (1):  provides that for the purposes of evaluations 
under Diagnostic Code 5293, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that were present constantly, or nearly so; Note (2) 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); and, Note (3) 
provides that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below). 
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2005).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent evaluation 
will be assigned where forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is 30 degrees or less or 
for favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent evaluation is warranted for unfavorable ankylosis 
of the entire thoraolumbar spine and a 100 percent evaluation 
is warranted for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  (1) associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code; (2) for purposes of VA 
compensation, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateroflexion is 0 to 30 degrees, and left and 
right lateral rotation is 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateroflexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is to 140 degrees; (3) in exceptional 
cases, an examiner may state that, because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation; and, (4)  
each range of motion should be rounded to the nearest five 
degrees.  Id. 


a.  Lumbar Spine Disability-prior to January 5, 2004

The Board finds no basis for an initial compensable rating 
for the service-connected low back disability under any 
diagnostic code available under the rating criteria in effect 
prior to September 26, 2003 for the period prior to January 
5, 2004.  In this regard, as the veteran had full range of 
motion of the lumbar spine upon clinical evaluation in 
September 2001, a compensable evaluation under Diagnostic 
Code 5292 (2003) is not warranted.  Further, if Diagnostic 
Code 5295 (2003) for lumbosacral strain is used, the post-
service medical evidence does not show symptoms required for 
a 10 percent rating under that code, i.e., characteristic 
pain on motion.  Indeed, upon evaluation in September 2001, 
the examiner specifically indicated that there was no pain on 
range of motion.  Thus, a compensable rating is not warranted 
pursuant to Diagnostic Code 5295 (2003).  Additionally, as 
there is no evidence of a spinal fracture or ankylosis of the 
lumbar spine, there is no basis for an initial (compensable) 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, and 5289 (2003).

In addition, an initial compensable rating under Diagnostic 
Code 5237 (2005) (effective from September 26, 2003) is also 
not warranted for the period prior to January 5, 2004.  In 
this regard, the clinical evidence reflects that the veteran 
had full range of motion of the lumbar spine without pain or 
spasms (see September 2001 VA examination report).  

The Board notes that the veteran has not been found to have 
intervertebral disc disease of the lumbosacral spine for the 
period prior to January 4, 2004.  Indeed, while the veteran 
complained of radicular-like symptoms down his left lower 
extremity during a September 2001 VA fee basis examination, a 
neurological examination at that time was entirely normal.  
In fact, a straight leg raise test was negative.  A diagnosis 
of intervertebral disc syndrome was not rendered.  (see 
September 2001 VA examination report).  Thus, the provisions 
for evaluating intervertebral disc syndrome are not for 
application for the service-connected low back disability for 
the period prior to January 5, 2004.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001) (effective prior to September 23, 
2002); 67 Fed. Reg. 54, 345 (Aug. 22, 2002), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002) (effective from 
September 23, 2002 to September 25, 2003); 68 Fed. Reg 52, 
454 (Aug. 27, 2003), 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) (effective from September 26, 2003). 

In considering the veteran's level of disability prior to 
January 5, 2004, the Board has considered the provisions of 
38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during 
flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; 
and the provisions of 38 C.F.R. § 4.10 concerning the effects 
of the disability on the veteran's ordinary activity.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present 
case, the September 1991 VA fee basis examination report 
reflects that the veteran had full range of motion of the 
lumbar spine without pain or spasm.  That same examination 
report also reflects that the appellant rose and stood 
normally and that he had a normal gait.  Accordingly, the 
Board finds that the initial (noncompensable) disability 
evaluation adequately reflects the level of disability 
associated with the service-connected low back disability 
prior to January 5, 2004.

b.  Lumbar Spine Disability-from January 4, 2004

The clinical evidence for the period from January 5, 2004 
reflects that an initial evaluation in excess of 10 percent 
is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, 5289, 5292 and 5295 (prior to September 26, 
2003).  In this regard, upon evaluation in January 2004, the 
veteran had full range of motion of the lumbar spine.  Muscle 
spasm was absent.  There was no evidence of a spinal 
fracture, ankylosis of the lumbar spine or loss of lateral 
spine motion (flexion was to 30 degrees, bilaterally).  
Accordingly, the criteria for a rating in excess of 10 
percent for the service-connected lumbar spine disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5289, 5292 and 5295 (2003) (prior to September 26, 2003) is 
not warranted.

As the January 2004 VA examiner related that the veteran had 
signs of intervertebral disc syndrome, Diagnostic Code 5293 
is for application.  The evidence from January 5, 2004 does 
not provide an evaluation greater than 10 percent under 
Diagnostic Code 5293 (2001) (effective prior to September 23, 
2002).  In this regard, upon evaluation in January 2004, 
neurological examination of the lower extremities was 
"normal."  Knee and ankle jerks were 2+, bilaterally.  
Motor function was within normal limits.  Muscle spasm was 
absent.  Thus, in light of the paucity of neurological 
findings on VA examination in January 2004, an evaluation 
greater than 10 percent for under Diagnostic Code 5293 (2001) 
is not warranted. 

As for the regulations in effect from September 23, 2002, to 
September 25, 2003, the Board observes that the veteran's 
disability was not manifested by any period of incapacitating 
episodes.  See Diagnostic Code 5293 (2002).  In support of 
the foregoing, the veteran conceded during a January 2004 VA 
examination, that his low back did not cause incapacitation 
(see January 2004 VA examination report).  Additionally, the 
Board finds that a higher rating is not warranted under 
38 C.F.R. § 4.25 (2003) for combined ratings for separate 
evaluations of chronic orthopedic and neurological 
manifestations.  In this regard, given the range of motion 
findings upon evaluation by VA in January 2004, the Board 
observes that the veteran is entitled to a 10 percent 
evaluation under Diagnostic Code 5292 for slight limitation 
of motion of the lumbar spine.  However, he is not entitled 
to a separate evaluation for neurological symptoms because 
the evidence shows that he had no sensory or motor deficits 
of the lower extremities or reflex absences (see January 2004 
VA examination report).  Therefore, application of 38 C.F.R. 
§ 4.25 under the regulatory scheme in effect from September 
23, 2002, to September 25, 2003 does not provide for a higher 
rating. 

In addition, under the current Diagnostic Code 5243 for 
intervertebral disc syndrome, which has been in effect since 
September 26, 2003, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's low back disorder warrants an initial rating in 
excess of 10 percent.  In support of the foregoing 
conclusion, the Board notes that the evidence does not show 
forward flexion of the thoracolumbar spine between 30 and 60 
degrees, muscle spasm, guarding severe enough to result in 
abnormal gait, or abnormal contour.  On the contrary, during 
examination in January 2004, the veteran had flexion of the 
lumbar spine to 90 degrees.  Likewise, the evidence does not 
show that his combined limitation of motion of the 
thoracolumbar spine was not greater than 120 degrees.  On the 
contrary, the combined range of motion of the thoracolumbar 
spine upon orthopedic evaluation in January 2004 was 270 
degrees.  

While the veteran complained of pain on range of motion 
testing of the thoracolumbar spine in January 2004, there 
were no significant objective findings of motor weakness, 
atrophy, radicular deficits, or neurological deficits.  
Indeed, as noted previously, the veteran reported no 
incapacitating episodes of intervertebral disc syndrome and 
has otherwise had minimal neurological symptoms.  In fact, 
the VA examiner in January 2004 specifically indicated that 
the veteran's intervertebral disc syndrome of the lumbar 
spine did not cause any bowel, bladder or erectile 
dysfunction.  Thus, an initial evaluation greater than 10 
percent under the new provisions of Diagnostic Code 5293 
(2005) (effective September 26, 2003) is not warranted.  

The Board has also considered that an initial evaluation in 
excess of 10 percent for the service-connected low back 
disability for the period from January 5, 2004 based on 
functional impairment is not warranted.  In support of the 
foregoing conclusion,  the Board notes that the VA examiner 
concluded on orthopedic examination of the lumbar spine that 
while range of motion of the veteran's lumbar spine was 
limited by pain and weakness, there was no evidence of 
fatigue, lack of endurance, or incoordination.  Consequently, 
a rating in excess of 10 percent is not warranted for 
service-connected low back disability from January 5, 2004 
under the provisions of 38 C.F.R. §§ 4.40, 4.45 (2005). see 
also Deluca v. Brown, 8 Vet. App. 202 (1995).

IV.  Extraschedular Consideration

Although the veteran has maintained that his service-
connected cervical and lumbar spine disabilities have caused 
interference with his daily living, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321 (2005).  The current 
evidence of record does not demonstrate that either one of 
the aforementioned disabilities have resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  Id.  Indeed, upon evaluation by VA in January 
2004, the veteran was still employed as a lube technician.  
The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2005).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

Entitlement to an initial (compensable) evaluation prior to 
January 5, 2004 for cervical spondylosis (claimed as neck 
strain) is denied.

Entitlement to an initial evaluation greater than 10 percent 
from January 5, 2004 for cervical spondylosis (claimed as 
neck strain) is denied.

Entitlement to an initial (compensable) evaluation prior to 
January 5, 2004 for chronic low back pain with intermittent 
right leg radiculopathy secondary to L5-S1 nerve root 
impingement (claimed as lumbosacral strain with 
dextroscoliosis and degenerative disc disease with 
spondylosis at L4-S1) is denied.

Entitlement to an initial evaluation greater than 10 percent 
from January 5, 2004 for chronic low back pain with 
intermittent right leg radiculopathy secondary to L5-S1 nerve 
root impingement (claimed as lumbosacral strain with 
dextroscoliosis and degenerative disc disease with 
spondylosis at L4-S1) is denied. 


REMAND

Right and Left Knee Disabilities

The veteran maintains that he has pain, instability, popping, 
grinding, and fatigability of both knees.  However, upon 
clinical examination of the knees in September 2001, the 
veteran had full range of motion and some moderate degree of 
infrapatellar tenderness (see September 2001 VA fee basis 
examination report).  Subsequently, VA outpatient reports 
reflect that the veteran complained of left knee pain.  He 
was issued a brace for a partial tear of the anterior 
cruciate ligament of the left knee (see VA outpatient 
reports, dated in April and August 2004, respectively).  
Given these findings, the Board is of the opinion that a 
current orthopedic examination which provides an assessment 
of functional limitation in terms of additional limitation of 
motion of the right and left knees is warranted prior to 
final appellate review.  38 C.F.R. §§ 4.40, 4.45 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); VAOPGCPREC 9-
98.  In addition, it should also be pointed out that VA's 
General Counsel has recently indicated that separate ratings 
may be assigned for limitation of flexion and limitation of 
extension of the knee.  VAOPGCPREC 9-2004.  This represents a 
change to a general practice by VA to assign a single rating 
based on the single disability caused by limitation of motion 
of a joint.  Consequently, medical findings regarding the 
extent of motion in each direction are required.

Right Hand, Third Finger Strain

Review of the claims folder reveals that the service-
connected status-post right hand third finger strain with 
residuals of a sessile bone partial on the dorsum (claimed as 
right hand third digit pain) has been assigned an initial 
noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2005).  After the veteran filed his 
claim at the RO in September 2001, the schedular criteria by 
which ankylosis of individual fingers is rated changed.  See 
67 Fed. Reg. 48784- 48787 (July 26, 2002) (effective Aug. 26, 
2002).  Therefore, adjudication of the veteran's rating claim 
for his service-connected status-post right hand third finger 
strain with residuals of a sessile bone partial on the dorsum 
(claimed as right hand third digit pain) must include 
consideration of both the old and the new rating criteria.  
(The veteran was informed of both the old and new rating 
criteria in February 2004 and March 2005 statements of the 
case.)

Prior to August 26, 2002, ankylosis of any (major or minor) 
finger other than the thumb, index or middle finger was 
assigned a noncompensable evaluation pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5227 (2001).  According to a 
subsequent note, extremely unfavorable ankylosis was to be 
rated as amputation under Diagnostic Codes 5152 through 5156.  
Id.

As of August 26, 2002, a noncompensable evaluation is 
assignable for unfavorable or favorable ankylosis of the 
major or minor ring or little finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2005).  Thus, while the rating criteria 
for Diagnostic Code 5227 does not appear to have changed when 
compared to the pre-August 2002 criteria, a note under 
Diagnostic Code 5227 provides that the adjudicator must 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Id.  In this regard, a 
noncompensable evaluation will be assigned for limitation of 
motion of the major or minor ring or little finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2005).   

A review of the claims file reflects that VA has not examined 
the veteran since September 2001 with respect to his claim 
for an initial compensable evaluation for status-post right 
hand third finger strain with residuals of a sessile bone 
partial on the dorsum (claimed as right hand third digit 
pain).  Therefore, the RO should schedule the veteran for a 
VA orthopedic examination to obtain clinical findings 
specific to the rating criteria for the aforementioned 
disability.  The examiner should also render findings to the 
extent of functional loss due to pain, and/or weakness, to 
include with repeated use and during flare-ups.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); DeLuca, supra.

Right Elbow Tendonitis

Concerning the veteran's claim for an initial (compensable) 
evaluation for right elbow tendonitis with olecranon bone 
spur, he has not been afforded a current VA rating 
examination to determine the severity of the aforementioned 
disability since September 2001.  In this regard, VA is 
required to conduct an accurate and descriptive medical 
examination based on the complete medical record. 
38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 11 
(1991).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected left or right knee 
disabilities; for status-post, right 
hand, third finger strain with residuals 
of a sessile bone partial on the dorsum; 
and for right elbow disability since 
September 2001.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
have not been previously secured, and 
associate them with the claims folder.

2.  Thereafter, the appellant should be 
scheduled for a VA orthopedic examination 
to determine the current severity of the 
service-connected right and left knee 
disabilities, right third finger strain 
with residuals of a sessile bone partial 
on the dorsum and right elbow disability.  
The claims folder, along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner for review. 

With respect to the veteran's right and 
left knees, the examiner should describe 
any recurrent subluxation or lateral 
instability in terms of "slight," 
"moderate," or "severe" disability.  The 
examiner should record the range of 
motion observed on clinical evaluation, 
in terms of degrees of both flexion and 
extension. If there is clinical evidence 
of pain on motion, the examiner should 
indicate the degree of motion at which 
such pain begins. 

Concerning the veteran's status-post, 
right hand, third finger strain, with 
residuals of a sessile bone partial on 
the dorsum the examiner should indicate 
the range of motion expressed in degrees, 
to specifically include limitation of 
motion due to pain.  The examiner should 
opine whether there is limitation of 
motion of other digits or interference 
with overall function of the right hand 
due to the third finger strain.  Specific 
findings in this regard should be made.  
The examiner should offer an opinion as 
to whether, in view of the overall 
functional limitations imposed by the 
veteran's right hand third finger strain, 
it at least as likely as not that such 
disability is comparable to:  (1) 
favorable or unfavorable ankylosis of the 
ring or little finger; or (2) amputation 
of the ring or little finger.  If 
disability comparable to amputation of 
the ring or little finger is found, the 
examiner must indicate whether such 
amputation is more consistent with 
amputation (a) without metacarpal 
resection, at proximal interphalangeal 
joint or proximal thereto; or (b) with 
metacarpal resection (more than one-half 
the bone lost).  

Regarding the veteran's right elbow 
disability, the examiner is requested to 
comment on whether there is any:  (a) 
favorable ankylosis at an angle between 
90 and 70 degrees; (b) intermediate 
ankylosis at an angle of more than 90 
degrees, or between 70 and 50 degrees; 
(c) unfavorable ankylosis at an angle of 
less than 50 degrees or with complete 
loss of supination or pronation.  The 
examiner should record the range of 
motion of the right forearm observed on 
clinical evaluation, in terms of degrees 
of both flexion and extension.  If there 
is clinical evidence of pain on motion, 
the examiner should indicate the degree 
of motion at which such pain begins.  Any 
impairment of the right radius and ulna 
should also be recorded.  

Then, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, based 
upon his or her best medical judgment, as 
to the extent to which the right and left 
knees, right third finger, and right 
elbow exhibit weakened movement, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate these problems to 
additional loss in range of motion of the 
right and left knees, status-post, right 
hand, third finger strain, residuals of a 
sessile bone partial on the dorsum and 
right elbow (beyond that which is 
demonstrated clinically).  With regards 
to the knees, this should be done in 
terms of loss of flexion and loss of 
extension for each knee.  VAOPGCPREC 9-
2004.  The rationale for all opinions 
should be explained in detail.

3.  In the event that the veteran does 
not report for the examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the veteran's 
last known address.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable. 

After undertaking any other development 
deemed appropriate, the RO should 
adjudicate the issues of entitlement to a 
higher initial (compensable) rating for 
patellofemoral syndrome of the right and 
left knees, status-post right hand third 
finger strain with residuals of sessile 
bone partial on the dorsum and right 
elbow disability.  The propriety of 
staged ratings should also be addressed.  
Fenderson v. West 12 Vet. App. 119, 125-
126 (1999).  

If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  If the 
veteran has not reported to the requested 
examination, the supplemental statement 
of the case should include the provisions 
of 38 C.F.R. § 3.655 (2005) and an 
explanation of its applicability in this 
case. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


